Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 08/23/2022 has been entered. Claims 1-20 are pending in the application. Applicant’s amendments to the Claims have overcome each and every objection and 101 rejections previously set forth in the Non-Final Office Action mailed 05/23/2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 20150006422 A1 hereinafter Carter) in view of Chen et al. (US 20190197422 A1 hereinafter Chen)  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

	As to independent claim 1, Carter teaches a method comprising:
	extracting information associated with a person from one or more sources on the Web where the person is represented; [registers information from linked profiles on social media ¶113, ¶126, ¶198]
	assess results of a questionnaire on work preferences of the person;[questionnaires for profile ¶72 " Candidate profile data will be collected via online questionnaires completed by each individual in order to describe themselves"]
	generating, based on the information associated with the person and the results of the questionnaire, a user profile associating personal attributes with the person; [¶72]
	applying the user profile to the employee-employer compatibility model;
	[Fig. 5 514 models of predicted compatibility ¶84]
	receiving indications, from the employee-employer compatibility model, of:
		an employer profile that is compatible with the user profile, the employer profile including work culture attributes associated with an employer; and [company profile and company culture ¶85,¶89 with scoring indications ¶87 ]
		personal attributes that serve as weaknesses and strengths for the person in a work culture of the employer; and [personality factors including self-esteem etc. for matching ¶92]
	generating a notification that indicates at least one of a designation of the employer, [[or]] the work culture attributes associated with the employer, and the personal attributes that serve as weaknesses and strengths. [match notifications for results ¶116-118, include values/personality ¶139 "Search results may provide candidates with a high level overview of the job. Contents may vary according to candidate status. For subscribers, company name, company headline, job title, exact location, overall compatibility, values compatibility, skills compatibility, personality compatibility, and employer photo may be displayed. For registered users who are not subscribers, job title, location, overall compatibility, values compatibility, skills compatibility, personality compatibility, and de-branded company photo may be displayed."]
Carter does not specifically teach receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile,
However, Chen teaches training, based on personal attributes of employees of multiple employers and work culture attributes associated with each employer of the multiple employers, an employee-employer compatibility model that defines associations between the personal attributes and the work culture attributes; [trains a model using attributes from users (employees) and work (job posts) creating a similarity between attributes ¶25, Fig.6, ¶72 "training features may be extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service. At operation 604, a second set of training features is extracted of attributes of items in the social networking service. Items may include, for example, job postings"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the prediction system disclosed by Carter by incorporating the training, based on personal attributes of employees of multiple employers and work culture attributes associated with each employer of the multiple employers, an employee-employer compatibility model that defines associations between the personal attributes and the work culture attributes disclosed by Chen because both techniques address the same field of employment analysis and by incorporating Chen into Carter leads to more accurate predictions for models [Chen ¶10]

As to dependent claim 2, the rejection of claim 1 is incorporated. Carter and Chen further teach extracting information associated with the employer from the one or more sources on the Web where the employer is represented; and [Chen extracts from job posts/social networking  ¶30, ¶72] generating, based at least in part, on the information associated with the employer, the employer profile. [Chen company profile ¶40 " profile data for various organizations "]

As to dependent claim 3, the rejection of claim 1 is incorporated. Carter and Chen further teach updating the employee-employer compatibility model to account for one or more associations detected between the user profile and the employer profile.[Carter updates to profiles ¶163; validates and uses models on demand ¶79]

As to dependent claim 4, the rejection of claim 1 is incorporated. Carter and Chen further teach extracting additional information associated with the person from at least one of a resume of the person or from a questionnaire completed by the person; and generating the user profile based on the additional information associated with the person. [Carter questionnaires for profile ¶72 " Candidate profile data will be collected via online questionnaires completed by each individual in order to describe themselves"]

As to dependent claim 5, the rejection of claim 1 is incorporated. Carter and Chen further teach auditing the employee-employer compatibility model for bias by verifying that a group of recommended candidates is a representative sample of a group of all qualified candidates. [Chen trains with sample user data ¶50-51]

As to dependent claim 6, the rejection of claim 1 is incorporated. Carter and Chen further teach receiving an indication from the employee-employer compatibility model that the user profile is compatible with a plurality of employer profiles, each employer profile of the plurality of employer profiles including work culture attributes corresponding to an employer. [Carter receives compatibility scores (indication) with company profiles ¶79-86 "scores from specific companies to compatibility with Company Type profiles "]

As to dependent claim 7, the rejection of claim 6 is incorporated. Carter and Chen further teach identifying job listings of the employers associated with the identified employer profiles; and [Chen profile data for organizations ¶40] generating a notification for the person including indications of the job listings. [Chen job posting results notify user ¶48]

As to independent claim 8, Carter teaches a system, comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the processor to preform operations comprising: [memory, processors with software ¶71, ¶78]
extracting information associated with an employer from one or more sources on the Web where the employer is represented; [registers information from linked profiles on social media ¶113, ¶126, ¶198]
	assessing results of a questionnaire on work preferences of a person; [questionnaires for profile ¶72 " Candidate profile data will be collected via online questionnaires completed by each individual in order to describe themselves"]
	generating, based on the results of the questionnaire, a user profile associating personal attributes with the person;[profiles for user/candidate ¶72]
generating, based on the information associated with the employer, an employer profile including work culture attributes of the employer; [employer profile ¶72]
	applying the employer profile to the employee-employer compatibility model;
	[Fig. 5 514 models of predicted compatibility ¶84]
	receiving indications, from the employee-employer compatibility model, of:[¶84]
	an user profile being compatible with the user profile, the employer profile including work culture attributes associated with an employer; and personal attributes that serve as weaknesses and strengths for the person in a work culture of the employer [company profile and company culture ¶85, ¶89 with scoring indications ¶87]
		personal attributes that serve as weaknesses and strengths for the person in a work culture of the employer; and [personality factors including self-esteem etc. for matching ¶92]
	generating a notification that indicates at least one of a designation of the employer, [[or]] the work culture attributes associated with the employer, and the personal attributes that serve as weaknesses and strengths. [match notifications for results ¶116-118, include values/personality ¶139 "Search results may provide candidates with a high level overview of the job. Contents may vary according to candidate status. For subscribers, company name, company headline, job title, exact location, overall compatibility, values compatibility, skills compatibility, personality compatibility, and employer photo may be displayed. For registered users who are not subscribers, job title, location, overall compatibility, values compatibility, skills compatibility, personality compatibility, and de-branded company photo may be displayed."]
Carter does not specifically teach receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile,
However, Chen teaches training, based on personal attributes of employees of multiple employers and work culture attributes associated with each employer of the multiple employers, an employee-employer compatibility model that defines associations between the personal attributes and the work culture attributes; [trains a model using attributes from users (employees) and work (job posts) creating a similarity between attributes ¶25, Fig.6, ¶72 "training features may be extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service. At operation 604, a second set of training features is extracted of attributes of items in the social networking service. Items may include, for example, job postings"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the prediction system disclosed by Carter by incorporating the training, based on personal attributes of employees of multiple employers and work culture attributes associated with each employer of the multiple employers, an employee-employer compatibility model that defines associations between the personal attributes and the work culture attributes disclosed by Chen because both techniques address the same field of employment analysis and by incorporating Chen into Carter leads to more accurate predictions for models [Chen ¶10]

As to dependent claim 9, the rejection of claim 8 is incorporated. Carter and Chen further teach wherein the profile generator is further configured to: extract information associated with the person from the one or more sources on the Web where the person is represented; and generate, based on the information associated with the person, the user profile.[extracts from user profiles and social services (web) ¶72 "extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service"]

As to dependent claim 10, the rejection of claim 8 is incorporated. Carter and Chen further teach wherein the model generator is further configured to update the employee-employer compatibility model to account for one or more associations detected between the user profile and the employer profile.[Carter updates to profiles ¶163; validates and uses models on demand ¶79]

As to dependent claim 11, the rejection of claim 8 is incorporated. Carter and Chen further teach wherein the cognitive AI engine is further configured to: receive an indication from the employee-employer compatibility model that the employer profile is compatible with a plurality of user profiles, each user profile of the plurality of user profiles associating personal attributes with a corresponding person.[Carter receives compatibility scores (indication) with company profiles ¶79-86 "scores from specific companies to compatibility with Company Type profiles "]

As to dependent claim 12, the rejection of claim 8 is incorporated. Carter and Chen further teach wherein the agent is further configured to generate a notification that indicates at least one of information identifying the person or the personal attributes. [Carter results for candidates including culture ¶143, ¶150]

As to dependent claim 13, the rejection of claim 8 is incorporated. Carter and Chen further teach wherein the cognitive AI engine is further configured to: extract additional information associated with the employer from one or more job listings published by the employer; and generate the employer profile based on the additional information associated with the employer. [Chen extracts from job posts/social networking ¶30, profile data ¶40, ¶72]



As to independent claim 14, Carter teaches a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processing circuit of a computing device, perform a method, comprising:[memory, processors with software ¶71, ¶78]
extracting information associated with a person from one or more sources on the Web where the person is represented; [registers information from linked profiles on social media ¶113, ¶126, ¶198]
	assess results of a questionnaire on work preferences of the person;[questionnaires for profile ¶72 " Candidate profile data will be collected via online questionnaires completed by each individual in order to describe themselves"]
	generating, based on the information associated with the person and the results of the questionnaire, a user profile associating personal attributes with the person; [¶72]
	applying the user profile to the employee-employer compatibility model;
	[Fig. 5 514 models of predicted compatibility ¶84]
	receiving indications, from the employee-employer compatibility model, of:
		an employer profile that is compatible with the user profile, the employer profile including work culture attributes associated with an employer; and [company profile and company culture ¶85,¶89 with scoring indications ¶87 ]
		personal attributes that serve as weaknesses and strengths for the person in a work culture of the employer; and [personality factors including self-esteem etc. for matching ¶92]
	generating a notification that indicates at least one of a designation of the employer, [[or]] the work culture attributes associated with the employer, and the personal attributes that serve as weaknesses and strengths. [match notifications for results ¶116-118, include values/personality ¶139 "Search results may provide candidates with a high level overview of the job. Contents may vary according to candidate status. For subscribers, company name, company headline, job title, exact location, overall compatibility, values compatibility, skills compatibility, personality compatibility, and employer photo may be displayed. For registered users who are not subscribers, job title, location, overall compatibility, values compatibility, skills compatibility, personality compatibility, and de-branded company photo may be displayed."]
Carter does not specifically teach receiving an indication, from the employee-employer compatibility model, of an employer profile that is compatible with the user profile,
However, Chen teaches training, based on personal attributes of employees of multiple employers and work culture attributes associated with each employer of the multiple employers, an employee-employer compatibility model that defines associations between the personal attributes and the work culture attributes; [trains a model using attributes from users (employees) and work (job posts) creating a similarity between attributes ¶25, Fig.6, ¶72 "training features may be extracted by retrieving relevant information from fields of user profiles or other user-specific information maintained by the social networking service. At operation 604, a second set of training features is extracted of attributes of items in the social networking service. Items may include, for example, job postings"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the prediction system disclosed by Carter by incorporating the training, based on personal attributes of employees of multiple employers and work culture attributes associated with each employer of the multiple employers, an employee-employer compatibility model that defines associations between the personal attributes and the work culture attributes disclosed by Chen because both techniques address the same field of employment analysis and by incorporating Chen into Carter leads to more accurate predictions for models [Chen ¶10]

As to dependent claim 15, the rejection of claim 14 is incorporated. Carter and Chen further teach extracting information associated with the employer from the one or more sources on the Web where the employer is represented; and [Chen extracts from job posts/social networking  ¶30, ¶72] generating, based at least in part, on the information associated with the employer, the employer profile. [Chen company profile ¶40 " profile data for various organizations "]

As to dependent claim 16, the rejection of claim 14 is incorporated. Carter and Chen further teach updating the employee-employer compatibility model to account for one or more associations detected between the user profile and the employer profile.[Carter updates to profiles ¶163; validates and uses models on demand ¶79]

As to dependent claim 17, the rejection of claim 14 is incorporated. Carter and Chen further teach extracting additional information associated with the person from at least one of a resume of the person or from a questionnaire completed by the person; and generating the user profile based on the additional information associated with the person. [Carter questionnaires for profile ¶72 " Candidate profile data will be collected via online questionnaires completed by each individual in order to describe themselves"]

As to dependent claim 18, the rejection of claim 1 is incorporated. Carter and Chen further teach training the employee-employer compatibility model based on professional attributes of the person. [Chen employment history, skills etc. ¶40]

As to dependent claim 19, the rejection of claim 14 is incorporated. Carter and Chen further teach receiving an indication from the employee-employer compatibility model that the user profile is compatible with a plurality of employer profiles, each employer profile of the plurality of employer profiles including work culture attributes corresponding to an employer. [Carter receives compatibility scores (indication) with company profiles ¶79-86 "scores from specific companies to compatibility with Company Type profiles "]

As to dependent claim 20, the rejection of claim 19 is incorporated. Carter and Chen further teach identifying job listings of the employers associated with the identified employer profiles; and [Chen profile data for organizations ¶40] generating a notification for the person including indications of the job listings. [Chen job posting results notify user ¶48]

Response to Arguments
Applicant's arguments filed 08/23/2022. In the remark, applicant argues that: 	
(1) Chen and Carter fail to teach " personal attributes that serve as weaknesses and strengths for the person in a work culture of the employer;." as recited in amended claim 1 and discussed in the interview.  As discussed in the interview 07/06/2022

As to point (1) applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Carter view of Chen set forth above in light of further reading of embodiments. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Conover (US 20160261544 A1) teaches training statistical models for compatibility scores between companies and users (see ¶40)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143